Case 0:18-cv-62823-RNS Document 9 Entered on FLSD Docket 01/16/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 18-cv-62823 (RNS)

   SHIRLEY ST. FORT-NWABUKU,
   on behalf of herself and all others
   similarly situated,

                 Plaintiffs,
   vs.

   VITAL PHARMACEUTICALS, INC.,
   d/b/a VPX Sports, a Florida corporation,

              Defendant.



                DEFENDANT’S UNOPPOSED SECOND MOTION FOR
              ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT

         Defendant, Vital Pharmaceuticals, Inc. d/b/a VPX Sports (“VPX”), by and through its

 undersigned counsel, moves for an enlargement of time, through and including February 6,

 2019, within which to file its response to the Complaint. In support of this unopposed motion,

 VPX states as follows:

         1.         This putative class action challenges the advertising and marketing of VPX’s

 brand of BANG® energy drink products.

         2.         Plaintiff, Shirley St. Fort-Nwabuku, filed the Complaint on November 19,

 2018. [DE 1.]

         3.         The original deadline for VPX’s answer or other response to the Complaint

 was December 21, 2018.

         4.         On December 20, 2018, Defendant filed the first unopposed Motion for

 Enlargement of Time to Respond to Complaint.

                                                       1
                                 GORDON & REES SCULLY MANSUKHANI
                               100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:18-cv-62823-RNS Document 9 Entered on FLSD Docket 01/16/2019 Page 2 of 4



         5.         The current deadline for VPX’s response to the Complaint is January 21,

 2019.

         6.         Separately, five other federal actions have been filed against VPX within the

 past few months relating to the advertising and marketing of VPX’s same brand of BANG ®

 energy drink products at issue in this action.1

         7.         VPX brings this motion for an enlargement of time, through February 6,

 2019, to respond to the Complaint in this action.

         8.         Good cause supports this motion.

         9.         Specifically, VPX recently retained the undersigned as counsel in this matter.

 The requested extension of time is necessary so that counsel may have an opportunity to meet

 with VPX, investigate the matter and prepare a response to the Complaint.

         10.        This Motion is brought in good faith and not for any dilatory purpose.

         11.        Plaintiff does not oppose the relief requested herein.

         12.        No party will be prejudiced by the grant of this Motion; nor will the action be

 unduly delayed by the grant of this Motion.

          WHEREFORE, Defendant VPX respectfully requests entry of an Order granting this

 Motion and extending the deadline for VPX to file a pleading or other response to the

 Complaint through and including February 6, 2019.




 1
    Those five related actions are: Monster Energy Company v. Vital Pharmaceuticals, Inc., et al., No.
 5:18-cv-1882 (C.D. Cal. Sept. 4, 2018); Imran, et al. v. Vital Pharmaceuticals, Inc., et al., No. 3:2018-cv-
 5758 (N.D. Cal. Sept. 19, 2018); ThermoLife Int’l LLC v. Vital Pharmaceuticals, Inc., No. 2:18-cv-3233
 (D. Ariz. Oct. 10, 2018); Barker v. Vital Pharmaceuticals, Inc., No. 1:18-cv-6898 (N.D. Ill. Oct. 12,
 2018); and Madison v. Vital Pharmaceuticals, Inc., No. 4:18-cv-6300-LB (N.D. Cal. Oct. 15, 2018).
                                                     2
                                  GORDON & REES SCULLY MANSUKHANI
                                100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:18-cv-62823-RNS Document 9 Entered on FLSD Docket 01/16/2019 Page 3 of 4



                                 Local Rule 7.1(a)(3) Certification

          The undersigned certifies that, prior to filing this Motion, VPX’s counsel conferred

   with Plaintiff’s counsel regarding the relief sought in the Motion in a good faith effort to

   resolve the issues raised herein, and that the Plaintiff does not oppose such relief.

          Respectfully submitted this 16th day of January, 2019.


                                                             s/ Robin Taylor Symons
                                                           Robin Taylor Symons, Esq.
                                                           Florida Bar No. 356832
                                                           rsymons@grsm.com
                                                           Andrew R. Schindler, Esq.
                                                           Florida Bar No. 124845
                                                           aschindler@grsm.com
                                                           Gordon Rees Scully Mansukhani, LLP
                                                           Miami Tower, Suite 3900
                                                           100 SE Second Street
                                                           Miami, FL 33131
                                                           Telephone:     (305) 428-5330
                                                           Facsimile:     (877) 634-7245
                                                           Attorneys for Defendant,
                                                           Vital Pharmaceuticals,
                                                           Inc.




                                                      3
                                GORDON & REES SCULLY MANSUKHANI
                              100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
              Case 0:18-cv-62823-RNS Document 9 Entered on FLSD Docket 01/16/2019 Page 4 of 4



                                                          Certificate of Service

                             I hereby certify that, on January 16, 2019, a true and correct copy of the foregoing

                      was electronically filed with the Clerk of the Court using the CM/ECF system, and that, on

                      the same date, service of the electronically-filed document was made on the following

                      parties and counsel of record who have consented to receive service through the CM/ECF

                      system and will receive notification of this filing via an email generated by the CM/ECF

                      system:


                                    Lance August Harke <lharke@harkelaw.com>
                                    Tammi A. Calarco <tcalarco@harkelaw.com>
                                    Harke Law LLP
                                    9699 NW Second Avenue
                                    Miami Shores, FL 33138
                                    Tel.: (305) 536-8220
                                    Fax: (305) 536-8229
                                    Attorneys for Plaintiff

                                                                                       s/ Robin Taylor Symons
                                                                                      Robin Taylor Symons




                                                                       4
8011116/42532617v.1                              GORDON & REES SCULLY MANSUKHANI
                                               100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
